



Exhibit 10(d)


$____________ Maximum Performance Cash    Date of Grant: April 1, 2019


2019 DEBT-ADJUSTED RESERVES GROWTH PER SHARE PERFORMANCE
AWARD
(CASH PORTION)


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This DEBT-ADJUSTED RESERVES GROWTH PER SHARE PERFORMANCE AWARD (this “Award”) is
made effective on April 1, 2019 (the “Date of Grant”) by Denbury Resources Inc.
(the “Company”) in favor of _____________________ (“Holder”).


WHEREAS, in accordance with the Company’s Amended and Restated 2004 Omnibus
Stock and Incentive Plan (the “Plan”), the Committee may grant performance-based
Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn Performance Cash based on the Performance Criteria, subject to all of
the provisions, including without limitation the vesting provisions, of the Plan
and of this Award;


WHEREAS, no Performance Cash will be paid until the Vesting Date; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Performance Cash Grant. The Company hereby grants Holder the right to earn
and vest in up to a maximum of $___________ Performance Cash (the “Performance
Cash”). On the Delivery Date, the Performance Cash entitles the Holder to
receive a lump sum payment of cash equal to the amount of Earned Performance
Cash up to and including the Maximum Performance Cash.


2.    Definitions. All terms capitalized herein that are defined in the Plan
shall have the meaning assigned to them in the Plan; other capitalized terms
shall have the following meaning, or shall be defined elsewhere in this Award:


(a)
“Annual Reserves Growth per Share” or “RGPS” means, for each Calendar Year in
the Performance Period, the result of the calculation set out in Section 4(b)
expressed as a percentage which reflects the increase or decrease in the Proved
Reserves per Share for such Calendar Year as compared to the prior Calendar
Year’s Year-End Proved Reserves.



(b)
“Beginning Proved Reserves per Share” means, for each Calendar Year in the
Performance Period, the Proved Reserves per Share calculated at the end of the
prior Calendar Year.



(c)
“Calendar Year” means the 12-month period beginning on January 1 and ending on
and including December 31.









1



--------------------------------------------------------------------------------





(d)
“Closing Price” means the last reported sales price of the primary common equity
security of the Company, as reported by the national securities exchange upon
which such security is traded; provided, however, in the event the primary
common equity security of the Company is not traded on a national securities
exchange at the time of such determination, “Closing Price” will be the price
determined by the Committee in good faith based upon a review of the facts and
circumstances available to the Committee at the time of determination.



(e)
“Common Stock Price” shall equal the average of the Closing Price of the
Company’s primary common equity security for each of the 10 trading days ending
on and including the last day of each Calendar Year, taken separately, within
the Performance Period.



(f)
“Debt Equivalent Shares” means the number of shares calculated by dividing the
Net Debt Principal Balance on December 31 of each Calendar Year in the
Performance Period by the Common Stock Price on the same date.



(g)
“Delivery Date” means (i) if Sections 6(b), 7(b)(i) or 7(b)(ii) apply, the date
on which Performance Cash is paid to Holder which shall be no later than the
dates set forth in Sections 6(b), 7(b)(i) or 7(b)(ii), as applicable, or (ii) if
Sections 6(b), 7(b)(i) or 7(b)(ii) do not apply, the date on which Earned
Performance Cash is paid to Holder, which shall be no later than April 30, 2022
(i.e., 30 days following a March 31, 2022 Vesting Date).



(h)
“Earned Performance Cash” means the amount of Performance Cash which is earned
during the Performance Period as described and calculated in Section 6.



(i)
“Ending Proved Reserves per Share” means, for each Calendar Year in the
Performance Period, the Proved Reserves per Share calculated at the end of such
Calendar Year.



(j)
“Maximum Performance Cash” means __________ Performance Cash, which is the
maximum amount of Performance Cash which may be earned under this Award if there
are no adjustments under Section 5 in the amount of Performance Cash earned.



(k)
“Net Debt Principal Balance” means the Company’s total debt principal balance
less the Company’s cash and cash equivalents balance as of December 31 of each
Calendar Year in the Performance Period, as reported in the Company’s Annual
Report on Form 10-K.



(l)
“Performance Criteria” means both the Annual Reserves Growth per Share measure
and Three-Year Average RGPS measure for the Performance Period.



(m)
“Performance Percentage” means that percentage determined based upon both the
Annual Reserves Growth per Share for each Calendar Year in the Performance
Period and Three-Year Average RGPS for the Performance Period as determined
under the provisions of Section 4, subject to adjustment under Sections 5 and
11.



(n)
“Performance Period” means the three-year period beginning on the first day of
the first Calendar Year of the Performance Period and ending on and including
December 31 of the last Calendar Year in the Performance Period.



(o)
“Post Separation Change of Control” means a Change of Control with an effective
date following Holder’s Separation, but where such Separation resulted from the
Commencement of a Change of Control prior to Holder’s Separation. For all
purposes of this Award, the term “Commencement of a Change of Control” shall
mean the date on which any material action, including without limitation through
a written offer, open-market bid, corporate action, proxy solicitation or
otherwise, is taken by a “person” (as defined in Section 13(d) or Section
14(d)(2) of the 1934 Act), or a “group” (as defined in Section 13(d)(3) of the
1934 Act), or their affiliates, to commence efforts





2



--------------------------------------------------------------------------------





that, within 12 months after the date of such material action, leads to a Change
of Control involving such person, group, or their affiliates.


(p)
“Proved Reserves per Share” means, for each applicable Calendar Year, the result
of the calculation set out in Section 4(a) hereof with respect to such Calendar
Year.



(q)
“Three-Year Average RGPS” means the result, expressed as a percentage, of
averaging the Annual Reserves Growth per Share for each Calendar Year in the
Performance Period.



(r)
“Total Shares Outstanding” means, for each Calendar Year in the Performance
Period, the shares outstanding of the Company’s primary common equity security,
including any restricted shares outstanding, but excluding any treasury shares,
as of the last day of such Calendar Year, as reported in the Company’s Annual
Report on Form 10-K for such Calendar Year.



(s)
“Vesting Date” means March 31, 2022 or the effective date of any earlier (i)
Change of Control pursuant to Section 6(b) or (ii) death, Disability or Post
Separation Change of Control pursuant to Sections 7(b)(i) or 7(b)(ii), as
applicable.



(t)
“Year-End Proved Reserves” means, for each Calendar Year in the Performance
Period, the total Company proved oil, condensate, natural gas liquids and
natural gas quantities as of the end of such Calendar Year (expressed in barrels
of oil equivalent), as reported in the Company’s Annual Report on Form 10-K for
such Calendar Year.



3.    Performance Cash as a Contingent Right. Performance Cash represents a
contingent right to receive a specified amount of cash, subject to the terms and
conditions of this Award and the Plan; provided, that, the amount of Performance
Cash that becomes Earned Performance Cash may range from 0% to 100% of the
amount of Maximum Performance Cash.


4.    Performance Percentage Earned With Respect to Annual Reserves Growth per
Share and Three-Year Average Reserves Growth per Share.
(a)
Proved Reserves per Share, which is the basis for the calculation of Beginning
Proved Reserves per Share and Ending Proved Reserves per Share, shall be
calculated as follows:



Year-End Proved Reserves
( Total Shares Outstanding + Debt Equivalent Shares)



(b)
Annual Reserves Growth per Share for each Calendar Year within the Performance
Period shall equal the result of the following calculation, expressed as a
percentage:



Ending Proved Reserves per Share
- 1
Beginning Proved Reserves per Share









3



--------------------------------------------------------------------------------





(c)
The following Performance Percentage scale shall be used to determine the
Performance Percentage in Section 4(d) for both the RGPS and Three-Year Average
RGPS:



RGPS or Three-Year Average RGPS
Performance Percentage
(subject to interpolation on a linear basis between 0% and 100%)
10% or greater
100%
9%
75%
8%
50%
7%
25%
Less than or equal to 6%
0%



(d)
The RGPS for each Calendar Year and the Three-Year Average RGPS are to be
calculated as soon as practical after the end of each Calendar Year in the
Performance Period. The Performance Percentage will be that percentage shown in
Column 3 opposite the actual RGPS percentage for each Calendar Year and
Three-Year Average RGPS shown in Column 2. The Earned Performance Cash described
in Section 6 will be the cash reflected in Column 4 prior to any adjustments, if
any, under Sections 5 or 11; provided, that, if the Company’s Year-End Proved
Reserves as of the last day of the Performance Period are not equal to or
greater than the Company’s Year-End Proved Reserves as of the last day of the
Calendar Year immediately preceding the Performance Period (each as reported in
the Company’s Annual Report on Form 10-K), then the earned Performance
Percentage will be 0% under this Award.



Column 1
Column 2
Column 3
Column 4
 
Actual RGPS or
Three-Year Average
RGPS
(expressed as %)
Performance Percentage
(based on scale provided in Section 4(c))
Earned Performance Cash
(Performance Percentage x
25% x Maximum
Performance Cash)
RGPS Year 1
 
 
 
RGPS Year 2
 
 
 
RGPS Year 3
 
 
 
Three-Year
Average RGPS
 
 
 
 
 
Total
 



5.    Committee’s Adjustment of Performance Percentage. Notwithstanding any
provision hereof or in the Plan to the contrary, the Committee, in its sole
discretion, by Committee resolution passed prior to the Vesting Date, may adjust
Holder’s otherwise earned Performance Percentage in an amount (if any)
determined by the Committee based upon its subjective evaluation; provided,
that, any adjustment of Holder’s Performance Percentage by the Committee for the
Performance Period shall be determined after the end of the Performance Period,
and shall not exceed twenty-five percent (25%) of Holder’s Performance
Percentage otherwise earned during the Performance Period.






4



--------------------------------------------------------------------------------





6.    Earned Performance Cash.


(a)    Earned Performance Cash. The amount of Earned Performance Cash shall be
determined by the calculation set forth in Section 4(d) which reflects the sum
of (i) the Maximum Performance Cash multiplied by (ii) 25% multiplied by (iii)
the Performance Percentage for each of the three yearly RGPS and the Three-Year
Average RGPS. The amount of cash issued under this Award shall equal the Earned
Performance Cash, reduced by the Company to satisfy all minimum applicable
federal, state, and local income tax withholding requirements and employment tax
withholding requirements. The Performance Percentage shall be determined by the
Committee and the Holder will be advised as soon as administratively practicable
following the end of the Performance Period (but in no case later than 90 days
after the end of the Performance Period), and the Committee shall certify
whether and to the extent that the Performance Percentage has been achieved,
subject to the Change of Control provisions of Section 6(b) below.


(b)    Change of Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change of Control occurs during the Performance
Period then, regardless of the Performance Percentage at the effective date of
the Change of Control, Holder will not be entitled to receive any amount of
Performance Cash pursuant to this Award. If a Change of Control occurs prior to
the Vesting Date but on or after the last day of the Performance Period, Holder
will be entitled to receive the amount of Earned Performance Cash based on the
calculation in Section 6 herein (without any right to receive any other
Performance Cash pursuant to this Award) as soon as reasonably possible, but in
no event later than 60 days following the Vesting Date.


7.
Vesting (and Forfeiture) of Earned Performance Cash.



(a)
No Separation Prior to the Vesting Date. If Holder does not experience a
Separation prior to the Vesting Date, Holder will be 100% vested in the Earned
Performance Cash.



(b)
Forfeiture. Except to the extent expressly provided in Sections 7(b)(i) or
7(b)(ii), Holder will permanently forfeit all rights with respect to all
Performance Cash upon the date of his or her Separation, if such Separation
occurs prior to the Vesting Date.



(i) Death. If Holder experiences a Separation by reason of death prior to the
last day of the Performance Period, Holder’s Beneficiary (as defined in Section
10) will not be entitled to receive any amount of Performance Cash pursuant to
this Award. If Holder experiences a Separation by reason of death prior to the
Vesting Date but on or after the last day of the Performance Period, Holder’s
Beneficiary will be entitled to receive the amount of Earned Performance Cash
based on the calculation in Section 6 herein (and does not have any right to
receive any other Performance Cash pursuant to this Award) as soon as reasonably
possible, but in no event more than 60 days after the Vesting Date.


(ii) Disability. If Holder experiences a Separation by reason of Disability
prior to the last day of the Performance Period, neither Holder nor Holder’s
Beneficiary, as applicable, will be entitled to receive any amount of
Performance Cash pursuant to this Award. If Holder experiences a Separation by
reason of Disability prior to the Vesting Date but on or after the last day of
the Performance Period, Holder or Holder’s Beneficiary, as applicable, will be
entitled to receive the amount of Earned Performance Cash based on the
calculation in Section 6 herein (without any right to receive any other
Performance Cash pursuant to this Award) as soon as reasonably possible, but in
no event more than 60 days after the Vesting Date.


(iii) Post Separation Change of Control. If there is a Post Separation Change of
Control, whereby Holder experiences such Separation prior to the last day of the
Performance Period, Holder will not




5



--------------------------------------------------------------------------------





be entitled to receive any amount of Performance Cash pursuant to this Award. If
there is a Post Separation Change of Control, whereby Holder experiences such
Separation on or after the last day of the Performance Period, Holder will be
entitled to receive the amount of Earned Performance Cash based on the
calculation in Section 6 herein (without any right to receive any other
Performance Cash pursuant to this Award) as soon as reasonably possible after
the date of the Change of Control, but in no event more than 60 days after the
Vesting Date.


8.    Withholding. If and when any portion of this Award becomes taxable, the
minimum statutory tax withholding required to be made by the Company, or other
withholding rate as determined by the Committee in its discretion if determined
not to be detrimental to the Company, shall be paid to the Company in cash,
which cash may be withheld from this Award.


9.    Administration. Without limiting the generality of the Committee’s rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award: without
limitation, the Committee shall interpret conclusively the provisions of this
Award; adopt such rules and regulations for carrying out this Award as it may
deem advisable; decide conclusively all questions of fact arising in the
application of this Award; certify the extent to which the Performance Criteria
has been satisfied and the Performance Percentage earned; exercise its right to
adjust the Performance Percentage; and make all other determinations and take
all other actions necessary or desirable for the administration of this Award.
The Committee is authorized to change any of the terms or conditions of this
Award in order to take into account any material unanticipated change in the
Company’s operations, corporate structure, assets, or similar change, but only
to the extent such action carries out the original purpose, intent and
objectives of this Award. All decisions and acts of the Committee shall be final
and binding upon Holder and all other affected parties. The Committee, without
limitation, may delegate all of what, in its sole discretion, it determines to
be ministerial duties to an administrator; provided, that, the determinations
under, and the interpretations of, any provision of this Award by the Committee
shall, in all cases, be in its sole discretion, and shall be final and
conclusive.


10.    Beneficiary. Holder’s rights hereunder shall be exercisable during
Holder’s lifetime only by Holder or Holder’s legal representative. Holder may
file with the Committee a written designation of beneficiary (such person(s)
being the Holder’s “Beneficiary”), on such form as may be prescribed by the
Committee. Holder may, from time to time, amend or revoke a designation of
Beneficiary. In the event that Holder does not file a written designation of
Beneficiary, or where such Beneficiary predeceases the Holder, the following
rules shall apply: (i) the Holder’s beneficiary designation for the basic life
insurance benefits provided by the Company shall be Holder’s Beneficiary; and
(ii) in the absence of such basic life insurance beneficiary, or in the event
that such basic life insurance beneficiary predeceases the Holder, the Holder’s
estate shall be deemed to be Holder’s Beneficiary.


11.    Adjustments in this Award. In addition to any adjustments under Section 5
herein, in the event of any dividend or split of the primary common equity
security of the Company, or recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of such shares, or other similar corporate change, with regard to the
Company, appropriate adjustments may be made to this Award in a manner deemed
equitable by the Committee.


12.    Holder’s Access to Information. As soon as reasonably possible after the
close of a Calendar Year, the Committee shall make all relevant annually
determined calculations and determinations hereunder with respect to such
Calendar Year, and will furnish (or cause to be furnished) all such relevant
information to Holder as soon as reasonably possible following the date on which
all, or a substantial majority, of the information is available.






6



--------------------------------------------------------------------------------





13.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Cash.


14.    No Right to Continued Employment. Neither the Plan nor this Award, nor
any terms contained therein or herein, shall confer upon Holder any right with
respect to continuation of employment by the Company, or any right to provide
services to the Company, nor shall they constitute a commitment of any kind with
respect to the duration of Holder’s at will employment with the Company, nor
interfere in any way with the Company’s right to terminate Holder’s at will
employment at any time.


15.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


16.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, permitted successors and assigns of
the parties hereto.


17.    Waivers. Any waiver of any right granted pursuant to this Award shall not
be valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


18.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding, and each such provision not
so affected will be enforced to the fullest extent permitted by law.


19.    Clawback. The Performance Cash covered by this Award is subject to any
written clawback policies that the Company, with the approval of the Board, may
adopt. Any such policy may subject the cash issued or to be issued hereunder to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including, but not limited to, an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, and rules promulgated thereunder by the Securities and Exchange
Commission, and that the Company determines should apply to any Earned
Performance Cash.


20.    Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 20 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting or settlement of
this Award, and should not be interpreted as such.


21.    Plan is Controlling. In the event of a conflict between the terms of the
Plan and the terms of this Award, the terms of the Plan are controlling;
provided, that, in the event the terms of this Award provide greater specificity
as to certain aspects of this Award which are also covered by the Plan, such
terms and specificity shall not constitute a conflict with the terms of the
Plan.


[Signature pages to follow]










7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives effective as of the Date of Grant.




 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Christian S. Kendall
President and Chief Executive Officer
 
Mark C. Allen
Executive Vice President and
Chief Financial Officer







[Signature Page]



--------------------------------------------------------------------------------






ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of this Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or this Award, or both) of the Committee regarding any questions arising
under the Plan, or this Award, or both.


Effective as of the Date of Grant.


 
 
 
 
 
Holder Signature







[Acknowledgment Page]

